PER CURIAM.
We affirm the orders granting C & A Muffler, Inc.’s motion for temporary injunction, and denying Autoxcellence, A Paint and Body Facility, Inc.’s motion to dissolve the temporary injunction. Contrary to Autoxeellence’s assertion, we do not interpret the temporary injunction as enjoining performance of routine body work. The language enjoining “muffler or brake services” demonstrates the trial court’s intent that Autoxcellence cease performing or advertising brake and muffler repairs or replacements. However, we are not persuaded that this language mandates that Autoxcellence cease routine body work, which may incidentally require brake and muffler work. See Anesthesia Group of Miami, Inc. v. Hyams, 693 So.2d 673 (Fla. 3d DCA 1997). Finding no abuse of discretion, we affirm the orders without *722prejudice to the parties asserting their legal positions regarding the lease clauses and their correct interpretations in subsequent proceedings. See Hyams; Jack Eckerd Corp. v. 17070 Collins Ave. Shopping Ctr., Ltd., 563 So.2d 103 (Fla. 3d DCA 1990).
Affirmed.